SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

852
CA 15-00121
PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


MANFRED SACHS, CLAIMANT-APPELLANT,

                      V                           MEMORANDUM AND ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 122079.)


MANFRED SACHS, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Court of Claims (Michael E. Hudson,
J.), entered November 21, 2014. The judgment dismissed the claim
against defendant.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Claimant commenced this action seeking, inter alia,
damages for injuries he sustained as a result of allegedly improper
medical treatment that he received at the correctional facilities
where he was incarcerated. Contrary to claimant’s contention, the
Court of Claims properly granted defendant’s motion to dismiss at the
close of claimant’s proof at trial based upon his failure to present
any expert medical evidence (see McDonald v State of New York, 13 AD3d
1199, 1200). Issues concerning whether the treatment deviated from
the accepted standard of care and whether it caused injuries are not
“matters within the ordinary experience and knowledge of laypersons”
(Mosberg v Elahi, 80 NY2d 941, 942; see Abascal v State of New York,
93 AD3d 1216, 1217, lv denied 19 NY3d 805). We reject claimant’s
contention that the claim sounds in ordinary negligence. Rather, we
conclude that the claim is substantially related to medical diagnosis
and treatment, and thus that “the action it gives rise to is by
definition one for medical malpractice” (McDonald, 13 AD3d at 1200
[internal quotation marks omitted]; see Weiner v Lenox Hill Hosp., 88
NY2d 784, 787-788).




Entered:    October 7, 2016                     Frances E. Cafarell
                                                Clerk of the Court